Citation Nr: 1038341	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York. The rating decision denied the Veteran's claim 
for service connection of bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran's Report of Transfer or Discharge from the Armed 
Forces (DD 214) was obtained in September 1977.  It reflects that 
his military occupational specialty was in the field artillery.   

However, in September 1990, the Veteran submitted another DD 214.  
On block 24, indicating "Decorations, Medals, Badges, 
Commendations, Citations and Campaign Ribbons," in a typeface 
different from that of the entries on the September 1977 DD 214, 
are listed "Combat Infantry Badge" and "Commendation Medal."  

The identity of the decorations on the September 1990-submitted 
DD 214 are unclear.  While there exists such awards as the "Army 
Commendation Medal," and the "Combat Infantryman's Badge," the 
Board is unaware of these decorations on the DD 214 submitted by 
the Veteran in September 1990.

The Veteran's claim will therefore be remanded so his entire 
military personnel record may be considered and the reason for 
this discrepancy can be determined.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must locate the Veteran's full 
military personnel file and associate it 
with the claims folder. 

2.	The RO/AMC must then readjudicate the 
Veteran's service-connection claim based 
on all of the evidence of record. If the 
benefit sought on appeal remains denied, 
the Veteran and his representative will 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


